DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 10-11 of copending Application No. 17/393,058. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘058 encompasses instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 1, claim 1 of ‘058 claims an apparatus, comprising: a substrate having a surface; and a transparent semiconductor photocatalyst layer secured to the surface of the substrate, wherein the transparent semiconductor photocatalyst layer includes titanium oxide and a component selected from a fluorescent dye, ultra-fine glitter, indium tin oxide, aluminum zinc oxide, and/or silver nitrate.

Regarding claim 15, claims 10-11 of ‘058 claims a binder layer secured between the surface of the substrate and the transparent semiconductor photocatalyst layer.

Regarding claim 16, claim 2 of ‘058 claims the component is a fluorescent dye.

Regarding claim 17, claim 3 of ‘058 claims the component is ultra-fine glitter.

Regarding claim 18, claim 4 of ‘058 claims the component is indium tin oxide.

Regarding claim 19, claim 5 of ‘058 claims the component is aluminum zinc oxide.

Regarding claim 20, claim 6 of ‘058 claims wherein the component is silver nitrate.

Claims 1 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 10-11 of copending Application No. 17/393,058. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15-16 of ‘070 encompasses instant claim 1.
Regarding claims 1 and 15-20, claims 15-16 of ‘070 claim a muffler, comprising: a muffler housing having an exhaust gas inlet port adapted for securing to an exhaust pipe of an automobile so that exhaust gases from an internal combustion engine of the automobile are directed through the muffler housing from the exhaust gas inlet to an exhaust gas outlet; a plurality of rigid surfaces within the muffler housing, wherein the plurality of rigid surfaces form an exhaust gas pathway including a plurality of turns and leading from the exhaust gas inlet port to the exhaust gas outlet port, wherein at least a portion of the rigid surfaces is formed by a transparent substrate; a transparent photocatalyst coating secured to an area of the transparent substrate; and a light source secured to the muffler housing and positioned to direct light through the transparent substrate to the transparent photocatalyst coating, wherein water and oxygen in the exhaust gases contact the transparent photocatalyst coating to form reactive species, and wherein the reactive species mix into the exhaust gases to degrade one or more pollutants in the exhaust gases
wherein the transparent photocatalyst coating includes titanium oxide
wherein the transparent photocatalyst coating further includes a component selected from ultra-fine glitter and fluorescent dye
wherein the transparent photocatalyst coating further includes a component selected from indium tin oxide, aluminum zinc oxide, and/or silver nitrate.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 3 claims “the photocatalyst coating is transparent”. This does not further limit “a transparent coating” of claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (20140336039) in view of Yeung et al (20100158851). 
Cohen teaches an anti finger print photocatalytic nanostructure.  
Cohen, paragraph 5 of the PGPUB, teaches an anti-fingerprint surface can include a structure including a transparent substrate and a multi-layer nanoparticle structure residing on the substrate, where the multi-layer structure comprising an outermost layer of titanium dioxide nanoparticles.
Cohen, paragraph 67 of the PGPUB, teaches to guide the selection of the optimal thickness of this transparent photocatalytic TiO2 coating, the optical transmissivity value over the wavelength range of visible light was measured.
Cohen, paragraph 5 of the PGPUB, teaches the multi-layer structure can include material selected from the group consisting of silicon dioxide, titanium dioxide, silicon, metallic glass, polymer, and/or metal, to provide a selected functionality. The selected functionality can be anti-reflectivity, anti-fogging, anti-scratch, or anti-bacterial.
Although this reference teaches anti-bacterial properties, this reference does not teach the coating comprising silver nitrate. 
Yeung, example 11, teaches antimicrobial w/o/w double emulsion composition B containing 30 ppm copper chloride and 30 ppm silver nitrate were prepared according to procedure described in Example 2. The antimicrobial composition B with 30 ppm silver nitrate reduces 107 E. coli by and 107 B. subtilis by >99.999% after 10 min contact with the coated glass substrate.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate silver nitrate as taught by Yeung into the coating composition of Cohen to obtain increased anti bacterial properties. 

Regarding claim 2, Cohen, paragraph 41 of the PGPUB, teaches this technology can be used to produce flexible glass/polymer-based touch screens, touchpads, display of electronics, glasses, goggles, window for buildings and furniture, windshield of any transportation including cars, optical device lens, photovoltaic cells, and bulbs (including LEDs).
Touchpads as taught by Cohen reads on touchscreens as claimed in claim 2. 

Regarding claim 3, Cohen, paragraph 67 of the PGPUB, teaches to guide the selection of the optimal thickness of this transparent photocatalytic TiO2 coating, the optical transmissivity value over the wavelength range of visible light was measured.

Regarding claims 4 and 15, Cohen, paragraph 45 of the PGPUB, teaches an additional insulating thin silica or other non-reactive layer between the titania layer and transparent substrate (FIG. 2) can be used to prevent self-oxidation of the polymeric substrate.
Thin silica as taught by Cohen reads on a binder disposed between the surface of the substrate and the coating as claimed in claim 4. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the additional insulating thin silica would be transparent as the goal of the coating composition is to obtain a transparent coating article. 

Regarding claims 5-8, Cohen, paragraph 5 of the PGPUB, teaches an anti-fingerprint surface can include a structure including a transparent substrate and a multi-layer nanoparticle structure residing on the substrate, where the multi-layer structure comprising an outermost layer of titanium dioxide nanoparticles.
Cohen, paragraph 79 of the PGPUB, teaches this temperature is sufficient to remove the PAH and to sinter the particle together into a nanoporous coating but ensures retaining of the desired TiO.sub.2 crystal structure (anatase) that maximizes photocatalytic activity and prevents it from being converted to the rutile structure.
The instant specification teaches an amorphous titanium peroxide sol that has been applied to a substrate, and has been dried and fixed on the substrate, may be converted to anatase titanium oxide when heated to 250 degrees C or greater.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 10, Cohen, paragraph 61 of the PGPUB, teaches FIG. 4B is a graph depicting film thickness of the (PAH/TiO2) multilayers coated on glass slides, measured by profilometery. 

Regarding claims 11 and 13, Cohen, paragraph 45 of the PGPUB, teaches the substrate can be polyethylene naphthalate (PEN), polycarbonate (PC), polyethersulphone (PES), polycyclic olefin (PCO), polyarylate (PAR), polyetheretherketone (PEEK), polyimide (PI, fluorinated), polyacetylene, polyphenylene vinylene, polyvinylcarbazole, or polynaphthalene vinylene. 
These are considered plastics as claimed in claim 11. 

Regarding claim 12, Cohen, paragraph 45 of the PGPUB, teaches the substrate can be indium tin oxide which reads on various alloys as claimed in claim 12. 

Regarding claim 14, Cohen, paragraph 45 of the PGPUB, teaches the substrate can be polyethylene naphthalate (PEN), polycarbonate (PC), polyethersulphone (PES), polycyclic olefin (PCO), polyarylate (PAR), polyetheretherketone (PEEK), polyimide (PI, fluorinated), polyacetylene, polyphenylene vinylene, polyvinylcarbazole, or polynaphthalene vinylene.
These substrates read on a decorative surface as claimed in claim 14. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the surface layer or substrate would be transparent as the goal of the coating composition is to obtain a transparent coating and which has stable colour and photocatalytic properties.

Regarding clam 20, the combined references teach silver nitrate. 

Claims 1, 3-9, 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Humle et al (20150102258). 
Humle, paragraph 57 of the PGPUB, teaches a photocatalytic coating on a substrate is provided. The method may comprise applying a photocatalytic composition comprising photocatalytic titanium dioxide particles and a humectant by means of digital printing on a substrate, and drying and/or curing said composition for forming a photocatalytic coating.
Humle, paragraph 25 of the PGPUB, teaches it is possible to formulate a long lasting photocatalytic ink that instead of having decorative properties is a transparent coating and which has stable colour and photocatalytic properties.
Humle, paragraph 45 of the PGPUB, teaches the humectant may comprise amines based compounds such as triethanolamine.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a photocatalytic coating comprising photocatalytic titanium dioxide particles and triethanolamine on a substrate as taught by Humle as this is one usable combination of components for a photocatalytic coating on a substrate. 
Triethanolamine as taught by Humle reads on a fluorescent dye as claimed in claim 1. 
Paragraph 17 of the instant specification teaches a non-limiting example of a fluorescent dye is triethanolamine (N(CH2CH2OH)3). 

Regarding claim 3, Humle, paragraph 25 of the PGPUB, teaches it is possible to formulate a long lasting photocatalytic ink that instead of having decorative properties is a transparent coating and which has stable colour and photocatalytic properties.

Regarding claim 4, Humle, 56 of the PGPUB, teaches the coating may be applied on a surface or a surface layer of a substrate. The surface layer may be a lacquer layer. The surface layer may comprise a binder containing formaldehyde such as melamine formaldehyde resin.
Humle, paragraph 25 of the PGPUB, teaches it is possible to formulate a long lasting photocatalytic ink that instead of having decorative properties is a transparent coating and which has stable colour and photocatalytic properties.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the surface layer comprising a binder would be transparent as the goal of the coating composition is to obtain a transparent coating and which has stable colour and photocatalytic properties.

Regarding claims 5-8, Humle, paragraph 70 of the PGPUB, teaches  The photocatalytic TiO2 are preferably in anatase phase. 
The instant specification teaches an amorphous titanium peroxide sol that has been applied to a substrate, and has been dried and fixed on the substrate, may be converted to anatase titanium oxide when heated to 250 degrees C or greater.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 9, Humle, paragraph 127 of the PGPUB, teaches the applied film and or coating has a thickness less than 10 microns.  

Regarding claim 11, Humle, paragraph 57 of the PGPUB, teaches the surface layer may be a resin impregnated paper, preferably a melamine formaldehyde resin impregnated paper. The surface layer may be wood powder layer comprising wood fibres and a binder, preferably melamine formaldehyde.

Regarding claim 15, Humle, 56 of the PGPUB, teaches the coating may be applied on a surface or a surface layer of a substrate. The surface layer may be a lacquer layer. The surface layer may comprise a binder containing formaldehyde such as melamine formaldehyde resin.
Humle, paragraph 25 of the PGPUB, teaches it is possible to formulate a long lasting photocatalytic ink that instead of having decorative properties is a transparent coating and which has stable colour and photocatalytic properties.

Regarding claim 16, triethanolamine as taught by Humle reads on a fluorescent dye as claimed in claim 16. 
Paragraph 17 of the instant specification teaches a non-limiting example of a fluorescent dye is triethanolamine (N(CH2CH2OH)3). 

Claims 1-3, 5-8, 10-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al (20120305061). 
O’Brien teaches transparent conductive porous nanocomposites. 
O’Brien, abstract, teaches a nanocomposite material that is both transparent and electrically conductive. 
O’Brien, paragraph 24 of the PGPUB, teaches a porous nanocomposite bilayer comprising: a first porous nanocomposite layer, wherein the matrix is a first matrix and the transparent conductive material is a first transparent conductive material; a second porous nanocomposite layer as described above, wherein the matrix is a second matrix and the transparent conductive material is a second transparent conductive material.
O’Brien, paragraph 25 of the PGPUB, teaches the first and second transparent conductive materials preferably comprise a transparent conductive oxide, and wherein the first and second matrices are comprised of nanoparticles, where more preferably, the transparent conductive oxide comprises indium-tin-oxide; the first matrix comprises silica nanoparticles; and the second matrix comprises titania nanoparticles.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the second matrix comprising titania nanoparticles and the transparent conductive oxide comprises indium-tin-oxide would be secured to the surface of the a first porous nanocomposite layer. 

Regarding claim 2, O’Brien, claim 33, teaches a light emitting device comprising the bilayers. 

Regarding claim 3, O’Brien, abstract, teaches a nanocomposite material that is both transparent and electrically conductive. 

Regarding claims 5-8, O’Brien, paragraph 25 of the PGPUB, teaches the first and second transparent conductive materials preferably comprise a transparent conductive oxide, and wherein the first and second matrices are comprised of nanoparticles, where more preferably, the transparent conductive oxide comprises indium-tin-oxide; the first matrix comprises silica nanoparticles; and the second matrix comprises titania nanoparticles.
The instant specification teaches an amorphous titanium peroxide sol that has been applied to a substrate, and has been dried and fixed on the substrate, may be converted to anatase titanium oxide when heated to 250 degrees C or greater.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 6, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the titania nanoparticles would be anatase as antase as photocatalysts. 

Regarding claim 10, O’Brien, paragraph 74 of the PGPUB, teaches  the porous matrix is a porous glass with a mean pore size of less than about 20 nm for use in the visible spectrum. 

Regarding claim 14, O’Brien, paragraph 25 of the PGPUB, teaches the first and second transparent conductive materials preferably comprise a transparent conductive oxide, and wherein the first and second matrices are comprised of nanoparticles, where more preferably, the transparent conductive oxide comprises indium-tin-oxide; the first matrix comprises silica nanoparticles; and the second matrix comprises titania nanoparticles.

Regarding claim 18, O’Brien teaches indium tin oxide. 

Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al (WO201118073, English translation) in view of Masaaki et al (WO2007052587, English transition). 
Hayakawa, abstract, teaches a photocatalyst-coated body is provided with a base material, a photocatalyst layer, and an intermediate layer disposed therebetween in a manner such that said intermediate layer abuts the underside of the photocatalyst layer.
Hayakawa teaches the photocatalyst layer contains photocatalyst particles and inorganic oxide particles as particle components. 
Hayakawa teaches a photocatalyst-coated body excellent in noxious gas decomposability and desired various film properties (transparency, film strength, etc.). 
Hayakawa teaches when the average particle size of the photocatalyst particles is within the above range, the photocatalyst layer shows good transparency. 
Hayakawa teaches the photocatalyst particles are preferably crystalline titanium oxide particles.
Hayakawa teaches examples of other particles that the photocatalyst layer can include as optional components in addition to the photocatalyst particles and the inorganic oxide particles include colored pigment particles and fillers. 
Hayakawa teaches as a colorant inorganic pigments such as aluminum powder, bronze powder, zinc powder. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a colored inorganic pigment such as aluminum powder, bronze powder or zinc powder as the colored pigment particles in the have a photocatalyst layer as aluminum powder, bronze powder or zinc powder is a specific type of pigment particle that can be used in a photocatalyst-coated body. 
As evidenced by Masaaki, Masaaki, paragraph 69, teaches examples of glitter pigments include metallic pigments such as aluminum powder, bronze powder, copper powder, tin powder, iron phosphide powder, and zinc powder; pearls. 
Aluminum powder, bronze powder or zinc powder as taught by Masaaki reads on ultra fine glitter as claimed in claim 1. 

Regarding claim 2, Hayakawa teaches preferred examples of the substrate as viewed from the material point of view include metal, ceramic, glass, plastic, rubber, stone, cement, concrete, fiber, cloth, wood, paper, combinations thereof, laminates thereof. 
Preferred examples of the substrate seen from the viewpoint of application include an outer wall, a roof, a soundproof wall, a guardrail, and a bridge.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that any substrate made of wood or metal such as a handrail can be coated to impart a self-cleaning function and harmful gas decomposing function on the substrate. 
Regarding claim 3, Hayakawa teaches when the average particle size of the photocatalyst particles is within the above range, the photocatalyst layer shows good transparency. 

	Regarding claim 4, Hayakawa teaches the intermediate layer contains a resin component. In this resin component, the resin component contains a silicone component and a flexible non-silicone component. 
The intermediate layer as taught by Hayakawa reads on a binder layer as claimed in claim 4. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the intermediate layer as taught by Hayakawa would be transparent as the goal of this invention is to obtain a photocatalyst-coated body excellent in noxious gas decomposability and desired various film properties (transparency, film strength, etc.), while preventing corrosion of the photocatalyst base material. 

Regarding claims 5-8, Hayakawa teaches anatase type titanium oxide is preferable as the photocatalyst particle. 
The instant specification teaches an amorphous titanium peroxide sol that has been applied to a substrate, and has been dried and fixed on the substrate, may be converted to anatase titanium oxide when heated to 250 degrees C or greater.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 9, Hayakawa teaches the thickness of the photocatalyst layer is between .2 and 2 microns. 

Regarding claims 10-11, Hayakawa teaches preferred examples of the substrate as viewed from the material point of view include metal, ceramic, glass, plastic, rubber, stone, cement, concrete, fiber, cloth, wood, paper, combinations thereof, laminates thereof. 

Regarding claim 12, Hayakawa teaches preferred examples of the substrate as viewed from the material point of view include metal, ceramic, glass, plastic, rubber, stone, cement, concrete, fiber, cloth, wood, paper, combinations thereof, laminates thereof. 
Preferred examples of the substrate seen from the viewpoint of application include an outer wall, a roof, a soundproof wall, a guardrail, and a bridge.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that any metal substrates such as aluminum can be used as aluminum can be used in making a guardrail or roof. 

Regarding claim 13, Hayakawa teaches examples of the flexible non-silicone resin include urethane polyether, urethane polyester, urethane polycarbonate, polyether, polyester, polyacrylate, polymethacrylate, polyacrylic acid, polymethacrylic acid, polyvinyl, a composite thereof. 
The intermediate layer comprising these resins reads on the substrate as claimed in claim 13. 
Alternatively, Hayakawa teaches the substrate is made of a flexible material such as a metallic material, rubber, flexible film resin or the like. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that polyester or urethane polycarbonate can be used as the flexible film resin substrate as these are examples flexible non-silicone resin that are readily available for this photocatalyst-coated body. 

Regarding claim 14, Hayakawa teaches the photocatalyst layer can be applied to a substrate having at least its surface formed of an organic material. Here, as the base material whose surface is formed of an organic material, one in which the whole base material is composed of an organic material, one in which the surface of a base material made of an inorganic material is covered with an organic material (for example, Decorative board).

Regarding claim 15, Hayakawa teaches the intermediate layer contains a resin component. In this resin component, the resin component contains a silicone component and a flexible non-silicone component. 
The intermediate layer as taught by Hayakawa reads on a binder layer as claimed in claim 15.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the intermediate layer as taught by Hayakawa would be transparent as the goal of this invention is to obtain a photocatalyst-coated body excellent in noxious gas decomposability and desired various film properties (transparency, film strength, etc.), while preventing corrosion of the photocatalyst base material.

Regarding claim 17, Hayakawa teaches ultra fine glitter. 

Claims 1-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al (WO201118073, English translation) in view of Chen et al (CN104741069). 
Hayakawa teaches a body that is excellent in self-cleaning function and harmful gas decomposing function accompanying rainfall and having good weather resistance over a long period of time.
Hayakawa, abstract, teaches a photocatalyst-coated body is provided with a base material, a photocatalyst layer, and an intermediate layer disposed therebetween in a manner such that said intermediate layer abuts the underside of the photocatalyst layer.
Hayakawa teaches the photocatalyst layer contains photocatalyst particles and inorganic oxide particles as particle components. 
Hayakawa teaches a photocatalyst-coated body excellent in noxious gas decomposability and desired various film properties (transparency, film strength, etc.). 
Hayakawa teaches when the average particle size of the photocatalyst particles is within the above range, the photocatalyst layer shows good transparency. 
Hayakawa teaches the photocatalyst particles are preferably crystalline titanium oxide particles.
Hayakawa teaches examples of other particles that the photocatalyst layer can include as optional components in addition to the photocatalyst particles and the inorganic oxide particles include colored pigment particles and fillers. 
Although Hayakawa teaches fillers, Hayakawa does not teach the filler being aluminum zinc oxide. 
Chen teaches aluminum-doped zinc oxide exhibits excellent properties in terms of light, electricity, magnetism and chemistry due to its unique structure and properties, and is widely used in photovoltaic materials, photocatalysts, radar wave absorbing materials, and ultraviolet shielding. In the preparation of agents, sensor materials and antibacterial materials, it has broad application prospects. It can also be used as a functional filler for plastics, paints, fibers, etc., which can provide antistatic, electromagnetic shielding and other properties. In addition, aluminum-doped zinc oxide nanopowders with mesoporous structure can also be used as adsorbents for organic pollutants in chemical, environmental protection, medical and bioengineering and bioengineering applications.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate aluminum-doped zinc oxide nanopowders as taught by Chen in the photocatalyst layer as taught by Hayakawa to provide antistatic and electromagnetic shielding and further aluminum-doped zinc oxide nanopowders with mesoporous structure can also be used as adsorbents for organic pollutants in chemical, environmental protection applications.

Regarding claim 2, Hayakawa teaches preferred examples of the substrate as viewed from the material point of view include metal, ceramic, glass, plastic, rubber, stone, cement, concrete, fiber, cloth, wood, paper, combinations thereof, laminates thereof. 
Preferred examples of the substrate seen from the viewpoint of application include an outer wall, a roof, a soundproof wall, a guardrail, and a bridge.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that any substrate made of wood or metal such as a handrail can be coated to impart a self-cleaning function and harmful gas decomposing function on the substrate. 

Regarding claim 3, Hayakawa teaches when the average particle size of the photocatalyst particles is within the above range, the photocatalyst layer shows good transparency. 

	Regarding claim 4, Hayakawa teaches the intermediate layer contains a resin component. In this resin component, the resin component contains a silicone component and a flexible non-silicone component. 
The intermediate layer as taught by Hayakawa reads on a binder layer as claimed in claim 4. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the intermediate layer as taught by Hayakawa would be transparent as the goal of this invention is to obtain a photocatalyst-coated body excellent in noxious gas decomposability and desired various film properties (transparency, film strength, etc.), while preventing corrosion of the photocatalyst base material. 

Regarding claims 5-8, Hayakawa teaches anatase type titanium oxide is preferable as the photocatalyst particle. 
The instant specification teaches an amorphous titanium peroxide sol that has been applied to a substrate, and has been dried and fixed on the substrate, may be converted to anatase titanium oxide when heated to 250 degrees C or greater.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 9, Hayakawa teaches the thickness of the photocatalyst layer is between .2 and 2 microns. 

Regarding claims 10-11, Hayakawa teaches preferred examples of the substrate as viewed from the material point of view include metal, ceramic, glass, plastic, rubber, stone, cement, concrete, fiber, cloth, wood, paper, combinations thereof, laminates thereof. 

Regarding claim 12, Hayakawa teaches preferred examples of the substrate as viewed from the material point of view include metal, ceramic, glass, plastic, rubber, stone, cement, concrete, fiber, cloth, wood, paper, combinations thereof, laminates thereof. 
Preferred examples of the substrate seen from the viewpoint of application include an outer wall, a roof, a soundproof wall, a guardrail, and a bridge.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that any metal substrates such as aluminum can be used as aluminum can be used in making a guardrail or roof. 

Regarding claim 13, Hayakawa teaches examples of the flexible non-silicone resin include urethane polyether, urethane polyester, urethane polycarbonate, polyether, polyester, polyacrylate, polymethacrylate, polyacrylic acid, polymethacrylic acid, polyvinyl, a composite thereof. 
The intermediate layer comprising these resins reads on the substrate as claimed in claim 13. 
Alternatively, Hayakawa teaches the substrate is made of a flexible material such as a metallic material, rubber, flexible film resin or the like. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that polyester or urethane polycarbonate can be used as the flexible film resin substrate as these are examples flexible non-silicone resin that are readily available for this photocatalyst-coated body. 

Regarding claim 14, Hayakawa teaches the photocatalyst layer can be applied to a substrate having at least its surface formed of an organic material. Here, as the base material whose surface is formed of an organic material, one in which the whole base material is composed of an organic material, one in which the surface of a base material made of an inorganic material is covered with an organic material (for example, Decorative board).

Regarding claim 15, Hayakawa teaches the intermediate layer contains a resin component. In this resin component, the resin component contains a silicone component and a flexible non-silicone component. 
The intermediate layer as taught by Hayakawa reads on a binder layer as claimed in claim 15.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the intermediate layer as taught by Hayakawa would be transparent as the goal of this invention is to obtain a photocatalyst-coated body excellent in noxious gas decomposability and desired various film properties (transparency, film strength, etc.), while preventing corrosion of the photocatalyst base material.

Regarding claim 19, the references teach aluminum zinc oxide. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20100304120 teaches a self cleaning member and coating. 
























Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        7/27/22